COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
 
 
 
In
  the Interest of C. D. S. ,
A Minor Child
 
 
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00222-CV
 
Appeal from the
 
318th Judicial District Court
 
of Midland County, Texas
 
(TC# FM-38,104)




 
 
M E M O R A N D U
M   O P I N I O N
 
 
Pending before the Court is the joint
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1), which states:
(a) The appellate court may dispose of an appeal as
follows:
 
 
(1)       in accordance with an agreement signed by all parties or their
attorneys and filed with the clerk; 
.              
.               .
 
The parties have complied with the
requirements of Rule 42.1(a)(1).  The
Court has considered this cause on the joint motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
January 30, 2003
___________________________
RICHARD BARAJAS, Chief Justice
 
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.